DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 04/26/2022. Claims 1, 2, and 4-20 are pending in the case. Claims 1, 8, and 15 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/26/2022 has been entered.
 
Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 8-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Elemento et al. (U.S. Pat. App. Pub. No. 2019/0295685, hereinafter Elemento) in view of Raman (U.S. Pat. App. Pub. No. 2015/0310084, hereinafter Raman), Negoescu et al. (Negoescu, Diana M., Peter I. Frazier, and Warren B. Powell. "The knowledge-gradient algorithm for sequencing experiments in drug discovery." INFORMS Journal on Computing 23, no. 3 (2011): 346-363, hereinafter Negoescu), and Mes et al. (Mes, Martijn RK, Warren B. Powell, and Peter I. Frazier. "Hierarchical Knowledge Gradient for Sequential Sampling." Journal of Machine Learning Research 12, no. 10 (2011), hereinafter Mes).

As to independent claim 8, Elemento teaches:
A computer-implemented method, comprising (Abstract. Figure 1C):
determining, by a system operatively coupled to a processor, a first parameter value of a tested chemical compound from a plurality of chemical compounds (Figure 3, database 328, Figure 4, data structure 400. Figures 2A and 2B, target validation module 220 and chemical validation module 270. Paragraph 4, binding targets);
generating, by the system, a… analysis model using a value information analysis, wherein the… analysis model regards the plurality of chemical compounds based on the first parameter value, and the… analysis model is determined based on artificial intelligence technology and historical data regarding past experiments performed on at least one other chemical compound of the plurality of chemical compounds (Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical);
identifying, by the system, a preferred chemical compound from the plurality of chemical compounds based on the regression analysis model, wherein a second parameter value of the preferred chemical compound is greater than a defined threshold (Figure 2A and 2B, ranked list 215 and 265. Paragraph 111, target classifier 322 can determine a subset of chemical pairs having a total likelihood value that exceeds a minimum likelihood threshold);…
determining, by the system, confidence values for the respective predicted parameter values, wherein the confidence values are indicative of likelihoods of accuracy of the respective predicted parameter values (Paragraph 77, a dynamic value that estimates the strength and confidence level of a specific prediction and can specifically examine chemical-target predictions of the highest quality)….
Elemento does not appear to expressly teach regression analysis model.
Raman teaches regression analysis model (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).
Elemento as modified by Raman does not appear to expressly teach determining, by the system, employing a value of information analysis, respective predicted parameter values for a plurality of untested chemical compounds from the plurality of chemical compounds and based on the regression analysis model; and identifying, by the system, employing the value of information analysis, at least one of the plurality of untested chemical compounds for further testing.
Negoescu teaches determining, by the system, employing a value of information analysis, respective predicted parameter values for a plurality of untested chemical compounds from the plurality of chemical compounds and based on the regression analysis model (Title and abstract. Page 12, right column, last paragraph, use linear regression to estimate the substituent values and deviation terms present in this family of compounds. Page 14, left column, first paragraph, generate a truth for these compounds by fitting a linear regression to the data, taking the true means θ to be the predicted values from the regression and the standard deviation of the noise in our measurements to be the standard deviation of the residuals from the regression); and identifying, by the system, employing the value of information analysis, at least one of the plurality of untested chemical compounds for further testing (Title and abstract. Page 5, left column, first paragraph, select the alternative with the highest posterior mean. Our goal is to choose a measurement policy maximizing expected reward).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman to include the knowledge-gradient algorithm techniques of Negoescu to reduce the number of molecular test required during drug discovery (see Negoescu at abstract).
Elemento as modified by Raman and Negoescu does not appear to expressly teach the value of information analysis is employed utilizing α ~ N(ϴ, Σ), and 
    PNG
    media_image1.png
    18
    127
    media_image1.png
    Greyscale
 wherein “μ” is a vector representing the respective predicted parameter values for the plurality of untested chemical compounds, wherein “μ” equals "Xα", wherein ”X” is a design matrix of chemical compounds and “α” is one or more underlying linear coefficients for a coefficient vector that follows a multivariate Gaussian distribution, wherein “N” represents a normal distribution in mathematical contexts, wherein “(ϴ, Σ)” represents estimated mean and covariance matrix for the coefficient vector, and wherein “μx” is a true underlying parameter value for a subject chemical compound “x”, and 
    PNG
    media_image2.png
    20
    106
    media_image2.png
    Greyscale
, wherein the standard deviation “σx” is known.
Mes teaches the value of information analysis is employed utilizing α ~ N(ϴ, Σ), and 
    PNG
    media_image1.png
    18
    127
    media_image1.png
    Greyscale
 wherein “μ” is a vector representing the respective predicted parameter values for the plurality of untested chemical compounds, wherein “μ” equals "Xα", wherein ”X” is a design matrix of chemical compounds and “α” is one or more underlying linear coefficients for a coefficient vector that follows a multivariate Gaussian distribution, wherein “N” represents a normal distribution in mathematical contexts, wherein “(ϴ, Σ)” represents estimated mean and covariance matrix for the coefficient vector, and wherein “μx” is a true underlying parameter value for a subject chemical compound “x”, and 
    PNG
    media_image2.png
    20
    106
    media_image2.png
    Greyscale
, wherein the standard deviation “σx” is known (Page 2935, section entitled model et seq., 
    PNG
    media_image3.png
    26
    143
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    27
    135
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    24
    129
    media_image5.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman, Negoescu, and Hurst to include the sequential sampling policy of Mes to reduce measurement effort through fast convergence based on prior knowledge on the smoothness of the function (see Mes at abstract and introduction).

As to dependent claim 9, Elemento further teaches the first parameter value is a binding affinity regarding an affinity of the tested chemical compound to bind to a target protein (Paragraph 4, a list of proteins against known binding targets for a given drug).
Negoescu further teaches the value of information analysis is a decision-making analysis to determine how much addressing a level of uncertainty will improve subsequent machine learning operations (Page 2, left column, paragraph 3, value of information procedures (VIP) that maximizes the improvement in a single stage’s allocation, and considers the change in posterior mean when estimating the improvement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman to include the knowledge-gradient algorithm techniques of Negoescu to reduce the number of molecular test required during drug discovery (see Negoescu at abstract).

As to dependent claim 10, Elemento further teaches determining, by the system, respective predicted parameter values for a plurality of untested chemical compounds from the plurality of chemical compounds based on the regression analysis model (Figure 3, likelihood value generators 318 and 320).

As to dependent claim 11, Elemento further teaches selecting, by the system, an untested chemical compound from the plurality of untested chemical compounds based on the respective predicted parameter values (Paragraph 95, output a list 215 that ranks potential targets according to the likelihood that the input chemical will bind to the potential targets, based on the algorithm implemented by the computational chemical analysis system 210. In some implementations, the list 215 can be delivered to a target validation module 220 for further testing. Figure 4).
Raman further teaches determining, by the system, a third parameter value for the untested chemical compound (Paragraph 19, various pharmacological effects and pharmacological parameters such as toxicology properties, contextual physical properties, in vitro properties, in vivo coefficients, gene specific quantified properties, and the like); and modifying, by the system, the regression analysis model to form a modified regression analysis model that comprises the third parameter value (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 12, Elemento further teaches at least one of the plurality of untested chemical compounds for further testing is based on the modified regression analysis model (Paragraph 95, the list 215 can be delivered to a target validation module 220 for further testing).
Raman further teaches the identifying… and wherein the second parameter value of the preferred chemical compound is selected from a group consisting of the first parameter value, the respective predicted parameter values and the third parameter value (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.). Paragraph 19, various pharmacological effects and pharmacological parameters such as toxicology properties, contextual physical properties, in vitro properties, in vivo coefficients, gene specific quantified properties, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).
Negoescu further teaches employing the value of information analysis (Page 2, left column, paragraph 3, value of information procedures (VIP) that maximizes the improvement in a single stage’s allocation, and considers the change in posterior mean when estimating the improvement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman to include the knowledge-gradient algorithm techniques of Negoescu to reduce the number of molecular test required during drug discovery (see Negoescu at abstract).

As to dependent claim 13, Elemento further teaches identifying, by the system, a chemical substructure of the preferred chemical compound that contributes to the second parameter value, wherein the second parameter value is a binding affinity, and wherein the chemical substructure is indicative of a chemical compound that increases the binding affinity towards the target entity (Paragraph 106, a similarity score for a chemical structure datatype of each chemical pair. For example, for each chemical in a chemical pair, the similarity score generator 316 can use the atom-pair method to calculate a structural similarity between the two chemicals of the pair. Paragraph 89. Paragraph 109, likelihood that the two chemicals of a given chemical pair share a binding target based on a particular datatype).

As to dependent claim 14, Elemento further teaches generating, by the system, a ranking of the plurality of chemical compounds based on the modified regression analysis model and based on likelihood to impact the second parameter value, wherein the preferred chemical compound is comprised within the ranking (Figure 2A and 2B, ranked list 215 and 265. Paragraph 109, likelihood that the two chemicals of a given chemical pair share a binding target based on a particular datatype).

As to independent claim 15, Elemento teaches:
A computer program product for chemical compound discovery, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (Abstract. Figure 1C. Paragraph 134):
determine a first parameter value of a tested chemical compound from a plurality of chemical compounds (Figure 3, database 328, Figure 4, data structure 400. Figures 2A and 2B, target validation module 220 and chemical validation module 270. Paragraph 4, binding targets);
generate a[n]… analysis model using a value information analysis, wherein the… analysis model regards the plurality of chemical compounds based on the first parameter value, wherein the… analysis model is determined based on artificial intelligence technology and historical data regarding past experiments performed on at least one other chemical compound of the plurality of chemical compounds (Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical);
identify a preferred chemical compound from the plurality of chemical compounds based on the regression analysis model, wherein a second parameter value of the preferred chemical compound is greater than a defined threshold (Figure 2A and 2B, ranked list 215 and 265. Paragraph 111, target classifier 322 can determine a subset of chemical pairs having a total likelihood value that exceeds a minimum likelihood threshold);…
determine confidence values for the respective predicted parameter values, wherein the confidence values are indicative of likelihoods of accuracy of the respective predicted parameter values (Paragraph 77, a dynamic value that estimates the strength and confidence level of a specific prediction and can specifically examine chemical-target predictions of the highest quality)….
Elemento does not appear to expressly teach regression analysis model.
Raman teaches regression analysis model (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).
Elemento as modified by Raman does not appear to expressly teach determine, employing a knowledge gradient algorithm, respective predicted parameter values for a plurality of untested chemical compounds from the plurality of chemical compounds and based on the regression analysis model; and identify, employing the knowledge gradient algorithm, at least one of the plurality of untested chemical compounds for further testing.
Negoescu teaches determine, employing a knowledge gradient algorithm, respective predicted parameter values for a plurality of untested chemical compounds from the plurality of chemical compounds and based on the regression analysis model (Title and abstract. Page 12, right column, last paragraph, use linear regression to estimate the substituent values and deviation terms present in this family of compounds. Page 14, left column, first paragraph, generate a truth for these compounds by fitting a linear regression to the data, taking the true means θ to be the predicted values from the regression and the standard deviation of the noise in our measurements to be the standard deviation of the residuals from the regression); and identify, employing the knowledge gradient algorithm, at least one of the plurality of untested chemical compounds for further testing (Title and abstract. Page 5, left column, first paragraph, select the alternative with the highest posterior mean. Our goal is to choose a measurement policy maximizing expected reward).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman to include the knowledge-gradient algorithm techniques of Negoescu to reduce the number of molecular test required during drug discovery (see Negoescu at abstract).
Elemento as modified by Raman and Negoescu does not appear to expressly teach the value of information analysis is employed utilizing α ~ N(ϴ, Σ), and 
    PNG
    media_image1.png
    18
    127
    media_image1.png
    Greyscale
 wherein “μ” is a vector representing the respective predicted parameter values for the plurality of untested chemical compounds, wherein “μ” equals "Xα", wherein ”X” is a design matrix of chemical compounds and “α” is one or more underlying linear coefficients for a coefficient vector that follows a multivariate Gaussian distribution, wherein “N” represents a normal distribution in mathematical contexts, wherein “(ϴ, Σ)” represents estimated mean and covariance matrix for the coefficient vector, and wherein “μx” is a true underlying parameter value for a subject chemical compound “x”, and 
    PNG
    media_image2.png
    20
    106
    media_image2.png
    Greyscale
, wherein the standard deviation “σx” is known.
Mes teaches the value of information analysis is employed utilizing α ~ N(ϴ, Σ), and 
    PNG
    media_image1.png
    18
    127
    media_image1.png
    Greyscale
 wherein “μ” is a vector representing the respective predicted parameter values for the plurality of untested chemical compounds, wherein “μ” equals "Xα", wherein ”X” is a design matrix of chemical compounds and “α” is one or more underlying linear coefficients for a coefficient vector that follows a multivariate Gaussian distribution, wherein “N” represents a normal distribution in mathematical contexts, wherein “(ϴ, Σ)” represents estimated mean and covariance matrix for the coefficient vector, and wherein “μx” is a true underlying parameter value for a subject chemical compound “x”, and 
    PNG
    media_image2.png
    20
    106
    media_image2.png
    Greyscale
, wherein the standard deviation “σx” is known (Page 2935, section entitled model et seq., 
    PNG
    media_image3.png
    26
    143
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    27
    135
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    24
    129
    media_image5.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman, Negoescu, and Hurst to include the sequential sampling policy of Mes to reduce measurement effort through fast convergence based on prior knowledge on the smoothness of the function (see Mes at abstract and introduction).

As to dependent claim 16, Elemento further teaches the first parameter value is a binding affinity regarding an affinity of the tested chemical compound to bind to a target protein (Paragraph 4, a list of proteins against known binding targets for a given drug).

As to dependent claim 17, Elemento further teaches determine respective predicted parameter values for a plurality of untested chemical compounds from the plurality of chemical compounds based on the regression analysis model (Figure 3, likelihood value generators 318 and 320).

As to dependent claim 18, Elemento further teaches select an untested chemical compound from the plurality of untested chemical compounds based on the respective predicted parameter values (Paragraph 95, output a list 215 that ranks potential targets according to the likelihood that the input chemical will bind to the potential targets, based on the algorithm implemented by the computational chemical analysis system 210. In some implementations, the list 215 can be delivered to a target validation module 220 for further testing. Figure 4).
Raman further teaches determine a third parameter value for the untested chemical compound (Paragraph 19, various pharmacological effects and pharmacological parameters such as toxicology properties, contextual physical properties, in vitro properties, in vivo coefficients, gene specific quantified properties, and the like); and modify the regression analysis model to form a modified regression analysis model that comprises the third parameter value (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 19, Raman further teaches the preferred chemical compound is identified based on the modified regression analysis model, and wherein the second parameter value of the preferred chemical compound is selected from a group consisting of the first parameter value, the respective predicted parameter values and the third parameter value (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.). Paragraph 19, various pharmacological effects and pharmacological parameters such as toxicology properties, contextual physical properties, in vitro properties, in vivo coefficients, gene specific quantified properties, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

Claims 1, 2, 4-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Elemento in view of Raman, Negoescu, Hurst et al. (U.S. Pat. App. Pub. No. 2004/0153250, hereinafter Hurst), and Mes.

As to independent claim 1, Elemento teaches:
A system, comprising (Abstract):
a memory (Figure 1C, main memory 122);
a processor, operably coupled to the memory, wherein the processor (Figure 1C, CPU 121):
determines a first parameter value of a tested chemical compound from a plurality of chemical compounds (Figure 3, database 328, Figure 4, data structure 400. Figures 2A and 2B, target validation module 220 and chemical validation module 270. Paragraph 4, binding targets);
generates a… analysis model using a value information analysis, wherein the… analysis model regards the plurality of chemical compounds based on the first parameter value and the… analysis model is determined based on artificial intelligence technology,… one or more fingerprint features of a target chemical compound and historical data regarding past experiments performed on at least one other chemical compound of the plurality of chemical compounds (Paragraph 90, the system can better understand the dependencies between distinct data types and model those within the Bayesian network. Paragraph 96, when very little information is known about the input chemical, including any targets that the input chemical may bind to, it may be necessary to attempt to validate whether the input chemical binds to a very large number of targets in order to find even a single target that actually binds to the input chemical. Thus, the list 215 produced by the computational chemical analysis system 210 can greatly reduce the time and expense of validating targets for the input chemical, because the list includes an indication of those targets that are most likely to bind with the input chemical);
identifies a preferred chemical compound from the plurality of chemical compounds based on the regression analysis model, wherein a second parameter value of the preferred chemical compound is greater than a defined threshold (Figure 2A and 2B, ranked list 215 and 265. Paragraph 111, target classifier 322 can determine a subset of chemical pairs having a total likelihood value that exceeds a minimum likelihood threshold);…
determines confidence values for the respective predicted parameter values, wherein the confidence values are indicative of likelihoods of accuracy of the respective predicted parameter values (Paragraph 77, a dynamic value that estimates the strength and confidence level of a specific prediction and can specifically examine chemical-target predictions of the highest quality);….
Elemento does not appear to expressly teach regression analysis model.
Raman teaches regression analysis model (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).
Elemento as modified by Raman does not appear to expressly teach determines, employing a knowledge gradient algorithm, respective predicted parameter values for a plurality of untested chemical compounds from the plurality of chemical compounds and based on the regression analysis model; and identifies, employing the knowledge gradient algorithm, at least one of the plurality of untested chemical compounds for further testing.
Negoescu teaches determines, employing a knowledge gradient algorithm, respective predicted parameter values for a plurality of untested chemical compounds from the plurality of chemical compounds and based on the regression analysis model (Title and abstract. Page 12, right column, last paragraph, use linear regression to estimate the substituent values and deviation terms present in this family of compounds. Page 14, left column, first paragraph, generate a truth for these compounds by fitting a linear regression to the data, taking the true means θ to be the predicted values from the regression and the standard deviation of the noise in our measurements to be the standard deviation of the residuals from the regression); and identifies, employing the knowledge gradient algorithm, at least one of the plurality of untested chemical compounds for further testing (Title and abstract. Page 5, left column, first paragraph, select the alternative with the highest posterior mean. Our goal is to choose a measurement policy maximizing expected reward).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman and Negoescu to include the knowledge-gradient algorithm techniques of Negoescu to reduce the number of molecular test required during drug discovery (see Negoescu at abstract).
Elemento as modified by Raman and Negoescu does not appear to expressly teach one or more fingerprint features of the tested chemical compound.
Hurst teaches one or more fingerprint features of the tested chemical compound (Paragraph 83, in the Unity Fingerprint space, the parameters are the various bits in the Unity fingerprint bitmap. This bitmap is generated for each chemical structure by decomposing the structure into all of its sub-structural fragments. A unique representation of each fragment is then hashed onto a position in the bitmap. The fingerprint bitmaps are typically 200 to 1000 bits long. When a fragment is found in a structure, the bit onto which it maps is set to 1. The fingerprint is therefore a series of bits indicating the presence of all of the fragments in the structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman and Negoescu to include the drug development candidate techniques of Hurst to reduce the time, effort and financial resources of finding potential drug candidates (see Hurst at abstract).
Elemento as modified by Raman, Negoescu, and Hurst does not appear to expressly teach a knowledge gradient value of the knowledge gradient algorithm is 
    PNG
    media_image6.png
    19
    330
    media_image6.png
    Greyscale
 wherein 
    PNG
    media_image7.png
    18
    32
    media_image7.png
    Greyscale
 represents a predicted parameter value of the respective predicted parameter values for the plurality of untested covariance matrix for a linear coefficient at the n-th measurement, wherein “
    PNG
    media_image8.png
    17
    55
    media_image8.png
    Greyscale
” are estimated mean and covariance matrix for a linear coefficient at the n-th measurement, wherein “xn” is a sampling chemical compound at time “n” and wherein a desired chemical compound to sample at time “n” is the chemical compound with a maximum knowledge gradient value.
Mes teaches a knowledge gradient value of the knowledge gradient algorithm is 
    PNG
    media_image6.png
    19
    330
    media_image6.png
    Greyscale
 wherein 
    PNG
    media_image7.png
    18
    32
    media_image7.png
    Greyscale
 represents a predicted parameter value of the respective predicted parameter values for the plurality of untested covariance matrix for a linear coefficient at the n-th measurement, wherein “
    PNG
    media_image8.png
    17
    55
    media_image8.png
    Greyscale
” are estimated mean and covariance matrix for a linear coefficient at the n-th measurement, wherein “xn” is a sampling chemical compound at time “n” and wherein a desired chemical compound to sample at time “n” is the chemical compound with a maximum knowledge gradient value (Page 2941, equation 11 et seq., 
    PNG
    media_image9.png
    42
    366
    media_image9.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman, Negoescu, and Hurst to include the sequential sampling policy of Mes to reduce measurement effort through fast convergence based on prior knowledge on the smoothness of the function (see Mes at abstract and introduction).

As to dependent claim 2, Elemento further teaches the first parameter value is a binding affinity regarding an affinity of the tested chemical compound to bind to a target protein (Paragraph 4, a list of proteins against known binding targets for a given drug).

As to dependent claim 4, Elemento further teaches the processor further selects an untested chemical compound from the plurality of untested chemical compounds based on the respective predicted parameter values (Paragraph 95, output a list 215 that ranks potential targets according to the likelihood that the input chemical will bind to the potential targets, based on the algorithm implemented by the computational chemical analysis system 210. In some implementations, the list 215 can be delivered to a target validation module 220 for further testing. Figure 4).
Raman further teaches wherein the processor further determines a third parameter value for the untested chemical compound, and wherein the processor further modifies the regression analysis model to form a modified regression analysis model that comprises the third parameter value (Paragraph 19, various pharmacological effects and pharmacological parameters such as toxicology properties, contextual physical properties, in vitro properties, in vivo coefficients, gene specific quantified properties, and the like. Paragraph 63, dynamically update. Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 5, Raman further teaches the processor identifies the preferred chemical compound based on the modified regression analysis model, and wherein the second parameter value of the preferred chemical compound is selected from a group consisting of the first parameter value, the respective predicted parameter values and the third parameter value (Paragraph 41, the models are ensemble models comprising multiple models of multiple types (e.g., experiential models such as neural networks, regression models, etc.). Paragraph 19, various pharmacological effects and pharmacological parameters such as toxicology properties, contextual physical properties, in vitro properties, in vivo coefficients, gene specific quantified properties, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento to include the pharmaceutical machine-based learning techniques of Raman to enable increased automation of research processes to reduce costs associated with pharmaceutical research (see Raman at paragraphs 1 and 18).

As to dependent claim 6, Elemento further teaches the processor further generates a ranking of the plurality of chemical compounds based on the modified regression analysis model, and wherein the preferred chemical compound is comprised within the ranking (Figure 2A and 2B, ranked list 215 and 265).

As to dependent claim 7, Elemento further teaches identifies a chemical substructure of the preferred chemical compound that is associated with the second parameter value (Paragraph 106, a similarity score for a chemical structure datatype of each chemical pair. For example, for each chemical in a chemical pair, the similarity score generator 316 can use the atom-pair method to calculate a structural similarity between the two chemicals of the pair. Paragraph 89).

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Elemento in view of Raman, Negoescu, Mes, and Hull et al. (U.S. Pat. No. 7,219,020, hereinafter Hull).

As to dependent claim 20, the rejection of claim 18 is incorporated.
Elemento further teaches generate a ranking of the plurality of chemical compounds based on the modified regression analysis model, wherein the preferred chemical compound is comprised within the ranking (Figure 2A and 2B, ranked list 215 and 265).
Elemento as modified by Raman and Negoescu does not appear to expressly teach track a frequency of a defined chemical substructure in the plurality of chemical compounds that are ranked.
Hull teaches track a frequency of a defined chemical substructure in the plurality of chemical compounds that are ranked (Column 1, lines 64 to column 2, line 13, features include substructure descriptors, such as atom pairs and/or topological torsions. An example of an atom pair descriptor is described by Carhart et al. [1], and an example of a topological torsion descriptor is described by Nilakantan et al. [2]. Atom pair descriptors (“AP”) are substructures of the form: AT i−(distance)−AT j where “(distance)” is the distance in bonds between an atom of type ATi and an atom of type ATj along the shortest path. Topological torsion descriptors (“TT”) are of the form: AT i −AT j −AT k −AT l where i, j, k, and l are consecutively bonded and distinct atoms. All of the AP's and/or TT's in a compound are counted to form a frequency vector).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the chemical compound analysis of Elemento as modified by Raman and Negoescu to include the chemical structure similarity ranking techniques of Hull to more quickly find properties that could lead to a new drug, or a new understanding of a biological phenomenon (see Hull at column 1, lines 24 to column 2, line 49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123